DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, 11, 16, and 17 have been amended.  Claims 1-17 are pending and examined below.

Allowable Subject Matter
Claims 1-17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20160016315 A1 discloses methods and systems for determining and presenting virtual safety cages. An example method may involve receiving an instruction for a robotic device to perform a physical action in a physical environment occupied by the robotic device. The method may also involve, responsive to receiving the instruction, and based on one or more parameters of one or more physical components of the robotic device, determining one or more estimated trajectories along which the one or more physical components of the robotic device are estimated to move as the robotic device performs the physical action. The method may further involve, based on the one or more estimated trajectories, determining a virtual representation of a space that the robotic device is estimated to occupy in the physical environment while performing the physical action. The method may then involve providing, into the physical environment, an indication of a location of the space.
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious generating, in the virtual image, a corpus around the virtual image of the object based on a spatial position of the object from a wearable detector attached to the object, which defines a volume that cannot be entered by the virtual image of the at least one autonomous component, wherein the object is a human being and the corpus around the virtual image of the human being is formed by more than one parallelepiped box to model a body and arms of the human, each by one separate  parallelepiped box.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR onl.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664